JS 44 (Rev. 06/17) ER Case 2:19-Cv-037 L@BRY DET RAR SHEEPS/16/19 PQSeYol3ay LO

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

 

 

 
  

   

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) 4
L (a) PLAINTIFFS ; a ~k S DEFENDANTS @. 9 ed a (y
The United States of America ye ae Miguel Lopez-Lopez & Elvira Oceguera De Lopez CF
a % ¥ 234 W Summit Ave
Kiev 2 West Grove PA 19390

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

( ©) Attorneys (Firm Name, Address, and Telephone Number)
KML Law Group, P.C. - Rebecca A. Solarz, Esquire
701 Market Street, Ste. 5000, Phila., PA 19106
215-627-1322, RSolarz@kmilawgroup.com

County of Residence of First Listed Defendatt
(IN U.S. PLAINTIFF C.

THE TRACT OF LAND INVOLVED.

Attomeys (If Known)

 

 
   

Chester
¥)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

     
  

      
  
  

Lo.
Hi. B IS OF JURISDICTION (Place an “X” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL P TIES (Place an “X” in One Box for Plaintij f
(For Diversity Cases Only) and One Box for Defendant)
(N1 Uf. Government ’ 3 Federal Question PTF /DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State "] N 1 Incoyporated or Principal Place 4 4
of Business In This State
U.S. Government "4 Diversity Citizen of Another State "2 Incorporated and Principal Place 5 5
Defendant (Indicate Citizenship of Parties in Item IID of Business In Another State
Citizen or Subject ofa "3 ' 3 Foreign Nation "6 ‘6
Foreign Country

 

 

 
     

IV. NATURE OF SUIT (Place an “X” in One Box Only)
U RA

  
  
  
  
 
   
 
 
    
    
 

  

 
 

   
 
  

 

   

Click here for: Nature of Suit Code Descriptions.

     

 

 

4 110 Insurance PERSONAL INJURY PERSONAL INJURY |5 625 Drug Related Seizure 422 Appeal 28 USC 158 3 375 False Claims Act
4 120 Marine 0 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 |’ 423 Withdrawal *376 Qui Tam (31 USC
0 130 Miller Act Q 315 Airplane Product Product Liability 9 690 Other 28 USC 157 3729(a))
4 140 Negotiable Instrument Liability 3 367 Health Care/ 1 400 State Reapportionment
a 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical PROPERTY KIGH 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 0 430 Banks and Banking
0 151 Medicare Act 1 330 Federal Employers’ Product Liability 0 830 Patent 5 450 Commerce
1 152 Recovery of Defiisd Liability 5 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New DrugApplication [0 470 Racketeer Influenced ad
(Excludes Veterans) 0 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
3 153 Recovery of Overpayment Liability PERSONAL PROPERTY[ _—_s ss EABOR OCIA) URILY. 0 480 Consumer Credit
: of Veteran’s Benefits 0 350 Motor Vehicle 9 370 Other Fraud 0 710 Fair Labor SarixbAct * 861 HIA (1395ff) a 490 Cable/Sat TV
160 Stockholders’ Suits 0 355 Motor Vehicle 0 371 Truth inLending 5 720 Labor/Management * 862 Black Lung (923) 1 850 Securities/Commodities/
190 Other Contract Product Liability 0 380 Other Personal Relations * 863 DIWC/DIWW (405(g)) Exchange
95 Contract Product Liability | 9 360 Other Personal Property Damage 0 740 Railway Labor Act’ " 864 SSID Title XVI 0 890 Other Statutory Actions
6 Franchise Injury 3 385 Property Damage 751 Family and Medical * 865 RSI (405(g)) 5 891 Agricultural Acts
0 362 Personal Injury - Product Liability Leave Act 0 893 Environmental Matters
Medical Malpractice O 790 Other Labor Litigation 1 895 Freedom of Information
0 791 Employee Retirement FEDERAL TAX SU Act
0 440 Other Civil Rights Habeas Corpus: Income Security Act 0 870 Taxes (U.S. Paintiffor 0 896 Arbitration
0 441 Voting 0 463 AlienDetainee Defendant) 0 899 Administrative Proosdue
230 Rent Lease & Ejectment g 442 Employment 5 510 Motions to Vacte 0 871 IRS—Third Party Act/Review or Appeal of
240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
prt Product Liability Accommodations 0 530 General 0 950 Constitutionality of
All Other Real Property 0 445 Amer. w/Disabilities-] 0 535 Death Penalty IMMIGRATION State Statutes
Employment Other: 1 462 Naturalization Application
0 446 Amer. w/Disabilities-| 0 540 Mandamus & Other [0 465 Other Immigration
Other 0 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition 4
Q 560 Civil Detainee - iO
Conditions of
C Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

 

1 Ogginal 0 2 Removed fiom Oo 3 Remanded from 0 4Reinstateda 9 5 Transferred from O 6 Multidistrict 0 8 Multidistrict
roceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
42USC1471
VI. CAUSE OF ACTION

 

Brief description of cause:
Action of Mortgage Foreclosure

 

»
{_\

 

 

 

 

 

 

VII. REQUESTED IN 0 CHECK IF THIS IS A CLASS ACTION DEMAND §$ CHECK YES only if demanded in fompiaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: "Yes | Xo
VIH. RELATED CASE(S ‘ An «
®) ANY (See instructions): jh i he I 3 / A Q
JUDGE DOCKET “
NUMBER
DATE r L SIGNATURE OF ATTORNEY OF RECORD
ey fed ae
UZ IN
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
ny

(to be used by

  

Case 2:19-0V-Q57 Hin RSTEMA DIOAUCE OF HENNAIMARA Page Zpf 339) >)

DESIGNATION FORM

se] or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

  

 

Address of Plaintiff: c/6’Suite' 5000 — BNY Independence Center, 701 Market Street, Philadelphia, PA 19106-1532

Address of Defendant:

234 W Summit Ave West Grove, PA 19390

 

Place of Accident, Incident or Transaction:

ACTION OF MORTGAGE FORECLOSURE OF REAL PROPERTY

 

 

RELATED CASE, IF ANY:
Case Number: Judge:

Civil cases are deemed related when Yes is answered to any of the following questions:

this court except as noted above.
wif A és,
DATE: XA SA \ e Le.

Date Terminated:

 

 

 

 

 

 

 

 

ll. Is this case related to property included in an earlier numbered suit pending or within one year Yes No Vy
previously terminated action in this court?

b. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No v
pending or within one year previously terminated action in this court?

B. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No Vv
numbered case pending or within one year previously terminated action of this court?

4. Js this case a second or successive habeas corpus, socia/secugity appeal, or pro se civil rights Yes | No V
case filed by the same individual? .

Attorney-at-Law / Pro Se Plaintiff

 

 

I certify that, to my knowledge, the within case [1 is / Ki related to any case now pending or within one year previously terminated action in
ae

315936

Attorney LD. # (if applicable)

 

 

CIVIL: (Place a V in one category only)
Federal Question Cases:

Indemnity Contract, Marine Contract, and All Other Contracts
FELA

Jones Act-Personal Injury

Antitrust

Patent

Labor-Management Relations

Civil Rights

Habeas Corpus

Securities Act(s) Cases

Social Security Review Cases

All other Federal Question Cases

(eve specify): Foreclosure of property encumbered by a fe

DOO *

WONIDARWNE
WOHNAARWN

  
 
   
 
 

BIOOOOOOOOO *
OO

 

ebecca A. Solarz

as aE

Diversity Jurisdiction Cases:

Insurance Contract and Other
Airplane Personal Injury
Assault, Defamation

Marine Personal Injury

Contracts

Motor Vehicle Personal Injury
Other Personal Injury (Please specify):

Products Liability

Products Liability - Asbestos
All other Diversity Cases
(Please specify):

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

, counsel of record or pro se plaintiff, do hereby certify:

MEE Dy 9,
315936

 

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Attorney-at-Law / Pg6 Se Plaintiff

Attorney LD. # (if applicable)

 

Civ. 609 (5/2018)

 
eyCase 2:19-Ccv-03 FOR) SPQGHR st RICE COURG1I Page 3 of 33

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 
 

 

UNITED STATES OF AMERICA

  

Plaintiff CIVIL ACTION NO.
vs. ‘
Miguel Lopez-Lopez
Elvira Oceguera De Lopez
Defendants

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse side of this
form.) In the event that the defendants do not agree with the plaintiff regarding said designation, that the
defendants shall, with their first appearance, submit to the clerk of court and serve on the plaintiff and all
other parties, a case management track designation form specifying the track to which those defendants
believe the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus -- Cases brought under 28 U.S.C.

§2241 through §2255. ()
(b) Social Security -- Cases requesting review of a

decision of the Secretary of Health and Human

Services denying plaintiff Social Security Benefits. ()

(c) Arbitration -- Cases required to be designated for

arbitration under Local Civil Rule 53.2. ()
(d) Asbestos -- Cases involving claims for personal injury

or property damage from exposure to asbestos. ()
(e) Special Management -- Cases that do not fall into tracks

(a) through (d) that are commonly referred to as complex
and that need special or intense management by the court.
(See reverse side of this form for a detailed explanation of
special management cases.)

(f) Standard Management -- Cases that do not fall into
any one of the other tracks. (CX)

 

|
Attorney for Plaintiff, United'States of America
Pennsylvania Attorney I.D. No. 315936
Suite 5000 — BNY Independence Center
701 Market Street ai 4B
Philadelphia, PA 19106-1532 —
(215) 825-6327 (Direct)
FAX (215) 825-6443
rsolarz@kmlllawgroup.com

 
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 4 of 33

 

UNITED STATES DISTRICT COURT

FOR THE

EASTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA
Plaintiff

CIVIL NO.
vs.

Miguel Lopez-Lopez
Elvira Oceguera De Lopez

Defendants

 

COMPLAINT

The United States of America, on behalf of its Agency, the Rural Housing
Service, by its specially appointed counsel, Rebecca A. Solarz of KML LAW GROUP,
P.C., represents as follows:

1. This Court has jurisdiction pursuant to 28 U.S.C. 1345.

2. The last-known address of the Defendants, Miguel Lopez-Lopez and
Elvira Oceguera De Lopez (“Defendants”) is 234 W Summit Ave, West Grove, PA
19390.

3. On or about April 11, 2008, at the special instance and request of Miguel
Lopez-Lopez and Elvira Oceguera De Lopez, the United States of America, acting
through the Under Secretary of Rural Development, on behalf of the Rural Housing

Service, United States Department of Agriculture, (“Plaintiff”), loaned to the Defendants

 
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 5 of 33

the sum of $185,000.00 pursuant to the provisions of Title V of the Housing Act of 1949,
as amended, (42 U.S.C. 1471, et seq).

4, As evidence of the indebtedness, Defendants executed and delivered to the
Plaintiff, a Promissory Note dated April 11, 2008 in the amount of $185,000.00. A true
and correct copy of the Note is attached and incorporated as Exhibit “A” (“Note”).

5. Defendants, for the purpose of securing the Plaintiff against loss, did
execute and acknowledge to the Plaintiff, on or about April 11, 2008, a Real Estate
Mortgage which granted and conveyed, and mortgaged the real property described in the
Mortgage to the Plaintiff. The Real Estate Mortgage was duly recorded on April 15, 2008
with the Office of the Recorder of Deeds, Chester County, Pennsylvania, in in Book
7410, page 1290. A true copy of the Real Estate Mortgage is attached and incorporated
as Exhibit “B” (“Mortgage”).

6. The Promissory Note dated April 11, 2008 was re-amortized on December
11, 2015, in the amount of $184,509.58. A True copy of the re-amortization agreement is
attached and incorporated as Exhibit “C” (“Re-amortiztion Agreement”).

7. Plaintiff is the owner and holder of the Note and Mortgage and they have
not been assigned.

8. The property secured by the Mortgage is known as 234 W Summit Ave
West Grove, PA 19390 and is more fully described in the legal description attached and
incorporated as Exhibit “D” (“Property”). The property subject to foreclosure is within
the jurisdiction of this Court.

9. The Note and Mortgage are in default as Defendants have failed or refused

to comply with the provisions of the Note and Mortgage, as follows: (a) failed or refused
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 6 of 33

to pay the installments of principal and interest when due; (b) failed or refused to pay real
estate taxes when due; and (c) failed to maintain the security of the Property.

10. Due to the breaches of the provisions and conditions of the Note and
Mortgage, the Plaintiff elects to declare the entire amount of the indebtedness of the Note

and Mortgage to be immediately due and payable.

11. | The amounts due and owing to Plaintiff on the Note and Mortgage are as
follows:
PRINCIPAL BALANCE $183,480.71
Interest from 01/11/2016 to 02/26/2019 at 5.3750% $30,856.09
Interest Recapture $26,763.00
Late Charges $133.47
$241,233.27
Escrow / Impound Required. +$396.99
Fees Required with Payoff Funds +$814.24
Fees Currently Assessed +$12,301.56
$254,746.06

12. Notice of Intention to Foreclose pursuant to Act 6 of 1974, Notice of
Homeowner’s Emergency Mortgage Assistance Program pursuant to Act 91 of 1983 (as
amended in 2008), and/or Notice of Intention to Foreclosure as required by the terms of
the Mortgage, as applicable, have been sent to the Defendant(s). Copies of the notice(s),
redacted to remove confidential account information, are attached hereto as Exhibit “E”
(“Notice”) and made of hereof.

13. No other action has been brought at law or in equity to enforce the
provisions of the Note and Mortgage, and that all conditions precedent to the bringing of
the action have been performed or have occurred. Plaintiff has complied with the

requirements of 7 C.F.R. 3550.207.
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 7 of 33

WHEREFORE, the Plaintiff demands judgment as follows:
Defendants and every person whose conveyance or encumbrance is subsequent or
subsequently recorded, be forever barred and foreclosed of all rights, claims, lien, and
equity of redemption in the mortgaged premises; the Property may be decreed to be sold
according to law; the monies arising from the sale be brought into Court; Plaintiff be paid
the amount adjudged due with interest thereon to the time of such payment, together with
costs and expenses of this action and expenses of the sale so far as the amount of such
money applicable thereto will pay the same; the Plaintiff shall have such other and
further relief, or both, in the property as shall be just and equitable.
United States of America by and through

its specially assigned counsel “
KML Law Group, P.C.

By: LK

Rebecca A. Solarz

BNY Independence Center

701 Market Street

Suite 5000

Philadelphia, PA 19106-1532
(215)825-6327

(215)825-6443
RSOLARZ@KMLLAWGROUP.COM

 
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 8 of 33

UNITED STATES DISTRICT COURT

FOR THE

EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Plaintiff
vs.
Miguel Lopez-Lopez
Elvira Oceguera De Lopez

Defendants

EXHIBITS

“A” NOTE
“B” MORTGAGE

“C” RE-AMORTIZATION AGREEMENT

“D” PROPERTY

 

CIVIL NO.

“E” NOTICE OF INTENTION TO FORECLOSE
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 9 of 33

Form RO 1940-46

 

 

 

 

(Rev, 7-08) | ON SoD e 0172
UNITED STATES DEPARTMENT OF AGRICULTURE _
RURAL HOUSING SERVICE
PROMISSORY NOTE
Type ofLoan SECTION 502 SATISFIED
This day of 20
Loan No. | , United States of America
By: .
Data: 4/2t 20 08 Title; ——_

 

 

USDA, Rural Housing Services

2394 W summitt Ave .
(Proporty Address).
Wast Grove ' Chester PA

(Gilly or Town) (County . (Stata)

BORROWER'S PROMISE TO PAY. In return for 2 loan that | have recelved, | promise to pay to the order of the United
States af America, acting through the Rural Housing Service (and Its successors) ("Government") $_185 000, 00
(this amount is called “principal"), plus interest.

INTEREST. Interest will ba charged on the unpaid princi until the full arnount of the principal has bean pald. | will pay
interest at a yearly rata of 5.3750 %. The interest rate required by this section ia the rate [ will pay both hafore
and after any default described below.

PAYMENTS, | agree to pay principal and interest using ona of two alternatives indicated balow:

|. Prinelpal and interest payments shail he temporarily deferred. The interest accrued to
shall ba added to the principal. The new principal and later accrued interest shall be payable in __396 regular amortized
installments on the date Indicated in the box below. | authorize the Government to enter the amount af such new principal
fare: § _and the amount of such regular installments In the box below when such amounts have bean
determined. | agree to pay principal and interest in Installments as indicated in the box below,

 

 

I]. Payments shall not be deferred. | agree to pay principal and Interest in 396 installments as indicated In
the box balaw,

 

| will pay pringipal and interest by making a payment every month.

| will make my monthly payment on the zit day of each month beginning on May 11 , 2008 and
continuing for__295_ monthe, | will make these payments every month until | have paid all of the prindipal and interest
and any ather charges described below that | may owe under this nate, My menthly payments will be applied to interest
before principal, Ifon April 11 (2041. , | still owe amounts under this rote, | will pay those amounts In full on
that date, which ig called the "maturity date." a

My monthly payment will be $ | | will make my monthly paymentat tha peat offices address_
yeted.on my billing statement ora differant place if required by the Government.

 

 

 

 

PRINCIPAL ADVANCES. If the entire principal arnount of the loan is hot advanced at the time of loan closing, the
unadvanced balance of the loan will ba advanced at my request provided the Government agraee to the advance, The
Government must make the advance provided the advanee Is requested for an authorized purpose, Interest shall
accrue on the amount of aach advance beginning on the date of the advance as shown in the Record of Advances
below. | authorize the Government to enter the amount and date of the advance as shown in the Record of Advances
below. | authorize the Government to enter the amount and date of such advance on the Record of Advances.

HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949, It ie for the type
of loan Indloated in the "Type of Loan" block at the top of this nate. This note shall be subject ta tha present raquiations
of the Gavernment and to Its future regulations not inconaistent with the express provisions of this note.

 

 

 

 

 

‘According to the Paperwork Reduction Act of 1995, no peraona arg ragpited to respond taa collection of information unless it displays a valid OMB control
number, The valid OMB contre qumber for this information callcation is 0875-0172, The time required Lo complete this information eallection is astitnated to
average 15 minutes per reaporise, including the time for reviewing instructions, asarching exlating data sources, githerlng and maintaining the dat needed, afd
completitig and reviewing the collection of information.

“4

EXHIBIT A

 
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 10 of 33

LATE CHARGES. If the Government has not recelved tha full ammount of any monthly payment by the end of__15. days
after the date it is due, | will pay a late charge. The amount of the charge will he 4 percerit of my overdue
payment of principal and interest. | will pay this charge promptly, but anly once for each late payment.

 

BORROWER'S RIGHT TO PREPAY, | have the right to make payments of principal at any time bafore they are due,
A payment of principal only is known as a "prepayment." Whan | make a prepayment, | will tall the Government in
writing that | am making a prepayment.

| may make a full prepayment or partial prepayment withaut paying any prepayment charge. The Government will use
all of my prapayments to reduce the amount of principal that | owe under this Note. If! make a partial prepayment, there
will be no changes in the due date or In the amount af my monthly payment unlass the Government agraes in writing te
those changes. Prepayments will be applied to my loan in accordance with the Government's regulations and
accounting procedures int affact on the date of racaipt af the payment.

ASSIGNMENT OF NOTE. | understand and agree that the Government may at any time assign this note without my
sonsent, if the Government assigns the note | will make my payments to the assignee of the note and In such case
the term "Government" will maan the assignee.

GREDIT ELSEWHERE CERTIFICATION. | cattify to the Government that | am unable to abtain sufficient cradit
from other sources at reasonable rates and terns for the purposes for which the Government is giving me this loan,

USE CERTIFICATION. | sartify to the Government that the funds | am borrowing from the Government will only ba
used for purposes authorized by the Gavernment.

LEASE OR SALE OF PROPERTY. If the property constructed, Impraved, purchased, or rafinanced with this loan is (1)
leagad or ranted with an option to purchase, (2) leased or rentad without option to purchase for.3 years or longer, or (4)
is sald or title is ottierwise conveyed, voluntarily or involuntarily, the Government may at its option declare the entire
remaining unpaid balance of the loan Immediately dua and payable. If this happens, | will hava to Immediately pay off
the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT, | agree to periodically provide the Government with

informatian the Government requests about my financial situation, If the Government determines that | oan gat a loan

_ ftom a resparisibla aooperative or private oradit source, such as a bank ora credit union, at reasonable rates and terms

_for similar purposes as this oan, at tha Government's raquest, | will apply for and accept a loan in a suffidiant amount to
pay this note tn full. This raquirament does nat apply to any cosigner who signed this note pursuant to section 502 of the
Housing Aot of 1949 ta compensate for my lack of rapayment ability.

SUBSIDY REPAYMENT AGREEMENT. | agree to tha rapayment (recapture) of eutbsidy granted in the form of
payment assistance under the Gavearnment's ragulations.

CREDIT SALE TO NONPROGRAM BORROWER, The provisions of the paragraphs entitled "Credit Elsewhere
Gartifoation” and "Requirement to Refinance with Private Credit" do not apply if this loan is classified ae 4
nonprogram loan pursuant to section 502 of the Housing Act of 1948.

OEFAULT. If] do not pay the full amount of aach monthly payment on the date itis due, | will be In default. If! ar in
default the Govemment may send me a written notice telling ma that ffl do not pay the overdue amount by a certain date,
the Government may require me to immediately pay the full amount of the unpaid prineipal, all the interest that | owe, and
any fate charges. Interest will continue to accrue on past due prinalpal and interest, Even if, at a time when | arn in

default, the Government does not require me ta pay immediately as deaaribed In the preceding sentence, the Government
will still have the right to do so [ff am in default at a later date, If the Government has required me to immediately pay In
full as described above, the Government will have the right to ba paid back by me for all of ite costs and expenses In
enforcing this promissory note to the axtant not prohibited by applicable law, Those expanses include, for exampla,
raasonable attorney's fees.
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 11 of 33

account +

NOTICES. Unless applicable law requires a diffarant methad, any notice that must be given to me under this nate will be

given by delivering it or by malling it by first class mail fo me at the property address listed abave or at a different address if

[ give the Government a notice of my differant address. Any notice that must be given to the Government will be given by

mailtng it by fitst class mail to the Government at USDA Rural Housing Service, a/o Customer Sarvice Branch
Box 66689, St, Louis, MO 63166 _orata differant address if] am given 4 notiee of that

different address,

OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this nate, aach person is fully and
personally obligated to keep all of the pramises made in this note, including the promise to pay the full amount owed,
Any person who Is a guarantor, surely, of endorser of this nota Is also obligated to do these things. The Government
may enforce Ite rights under this nota against each person Individually or againet all of us together. This means that any
one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to aach

person signing this note.

WAIVERS, | and any other person wha hag obligations under this note waive the rights of presentment and notice of
dishonor. “Prasentment" means the right to raquire the Government to demand payment of amounts due. “Notica of
dishonor” means the right to require the Govemment to give natloe to other persons that amounts due have not been paid,

WARNING: Failure to fully disclose accurate and truthful financial Information in connection with my foan
application may result in the termination of program assistance currently being received, and the denial of
future federal ageigtance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.

Seal Miinecof heb tite A Mj Seal

Borrower Miguel Lopez-Lapez Borrower Elvira Ocequera da Lopes

  

. Seal : . Seal
Borrower . . Borrower

 

RECORD OF ADVANCES

fi
TOTAL $195,000.00

 
 

Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 12 of 33

“REBY CERTIFY THAT THE
HIN ($ A TRUE
JRREGT COPY Ot AGINAL

 
  
 

 

 

CA
[Space Above This Line For Recording Data) . Le al
Form RD 3840-14 PA Form Approved
- (Rev. 11-03) . OMB No, 0575-0172

United States Department of Agriculture
Rural Housing Service.

MORTGAGE FOR PENNSYLVANIA

THIS MORTGAGE ("‘Security instrument") is made on api 1 , HOB. tate]
The mortgagor is Miguel Lepez4Lopez and Bliviima Ooaquera da Lopez

("Borrower"). This Security Instrument is given to the United States of America acting through the Rural Housing

Service of successor agency, United States Department of Agriculture ("Lender"), whose address is Rural Housing

Service, c/o Centralized Servicing Center, United States Department of Agriculture, P.O, Bax 66889, St, Louis,
Sss0UTi '

Borrower ia indebted to Lender under the following promissory notes and/or assumption agreements (herein
collectively called “Note”) which have been executed or assumed by Borrower and which provide for monthly
payments, with the full debt, if not paid earlier, due and payable on the maturity date;

Date of Instrument Principal Amount Maturity Date
Apel 1, 2008 $185,000.00 - Apel DL, 2AL

This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and
all renewals, extensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced
under paragraph 7 to protect the property covered by this Security Instrument, (c) the performance of Barrower's
covenants and agreements under this Security Instrument and the Note, and (d) the recapture of any payment
assistance and subsidy which may be gratited to the Borrower by the Lender pursuant to 42 U.S.C. §§ 1472(g) or
1490a, For this purpose, Borrower does heteby mortgage, grant and convey to Lender the following deserlbed
- property located in the County of

Commonwealth of Pennsylvania:

Sen ALTACHED EXHIBIT "A"

which hes the address of 234 W. Sumit. Avenue, West, Grove, PA 19990
[Stren] [City}
Pennsylvania (ZIP ("Property Address");

TOGETHER WITH all the improvements now or hereafter erceted om the property, and all easements,
appurtenances, and fixtures which new or hereafter are a part of the property, All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing ig referred to in this Security Instrument as the

"Property."

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has tha right to
grant and convey the Property and that the Property is unencumbered, except for encumbrances of record. Borrower
warrants and will defend generally the title to the Propetty against all claims and demands, subject to any
encumbrances of tecord,

 

According to the Paperwork Reduction Act of }995, na parsons ara required ia respond fo a collection of infarmatian unas dt displays & valld OMB contral number.
Tha valid OMB contrat qutiber for this information zallection is OS75-0172, Tha thts roqulred to completa thir ipformation collection ds estimated ta average 13
ntinutes ner response, ineluding the time for reviewing Instructions, searching extstlig data soutees, gathoring and maintaining the date needed, and completing and

reviewing tha eollectian of information.

 

Page 1 of 6
EXHIBIT B

 
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 13 of 33

THIS SECURITY INSTRUMENT ¢ ombines uniform cov enants for national use and non-uniform covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property.

UNIFORM COVENANTS. Borrower arid Lender covenant and agree as follows:

1. Payment of Principal and Interests Prepayment and Late Charges, Borrower shall promptly pay when
due ee principal of atid interest on the debt evidenced by the Note and any prepayment aid late charges due under

¢ Note,

2. Funds for Taxes and Insurance, Subject to applicable law or to a written waiver by Lender, Borrower shall
pay to Lender on the day monthly payments are duc under the Note, ‘until the Note is paid in full, 9 sur ("Funds")
for: (a) yearly taxes atid assessments which tay attain priority over this Security Instrument as a lien on the
Propetty; (b) yearly leasshold payments or ground rents on the Property, if any; (c) yeatly hazard ot property
insurance premiums, and (d) yearly flood insuratice premiums, if any. These items are called "Egcrow Iterns."
Lender may, at any titne, collect and hold Funds in an amount not to exceed the toaximum amount a lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from time to tims, 12 U.S.C. § 2601 et seg. (SRESPA"), waless another law or
federal regulation that applies to the Funds sets a lesser ammount, If so, Lender may, at any time, collect and hold
Funds in an amount not to exceed the leager araouit. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Eacrow Items or otherwise in accordance with
applicable law.

The Funds shall be held by a federal agency (including Lendet) ot in an inatitution whose deposits are insured
by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items, Lender may
not charge Borrower for holding and applying the Funda, annually analyzing the escrow account, or verifying the
Esctow Items, unless Lender pays Rotrower interest on the Funds and applicable law permits Lender to make such a
charge, However, Lender may require Borrower to pay 4 one-time charge for an independent real estate tax
reporting service used hy Lender in eotnection with this loan, unless applicable law provides otherwise, Unless an
agreement is made of applicable law. requires interest to be paid, Lender shall not be required to pay Borrower any
interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid on,
the Funds, Lender shall give to Borrowor, without charge, an annual accounting of the Funds, showing credits and
debits to the Funds atid the purpose for which each debit to the Funds was made, Tho Funds aré pledged as
additional security for all sume secured by this Seuurity Instrument,

ifthe Funds held by Lender exceed the arnounts permitted to be held by applicable law, Lender shall account to
Borrawer for the excess funds in accordance with the requirements of applicable law. Ifthe amount of the Funds
held by Lender at any fire is not gufficient to pay the Escrow Items when due, Lender may go notify Batrower in
writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency, Bortower
shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.

Upon payment in full of all sums secured by this Security Instrument, Levder shall promptly refund to Borrower
any Funds held by Lender, If Lénder shall acquire of sell the Property after acceleration under patagraph 22,
Lender, prior to the acquisition ox gale of tht Property, shall apply any Funds held by Lender at the time af
acquisition or salé as a credit against the sums secured by this Security Instrument.

3, Application of Payments. Unless applicable iaw or Lender's regulations provide otherwise, all payments
received by Lender wider patagraphs 1 and 2 shall be applied in the following order of priority: (1) to advances for
the preservation or protection af the Property or enforcement of this lien; (2) to accrued interest due under the Note;
(3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2;-(5) to late
chargea and other fees and charges. .

4, Charges; Liens, Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
Property which may attain priority over this Security Instrument, and Jeasehold payments or ground rents, if any,
Borrower shall pay these obligations in the manner provided it paragraph 2, or if not paid in that manrter Borrawet
shalt pay them on time directly to the person owed payment. Borrower s il promptly furnish to Lender all notices of
amounts to be pald under this paragraph. If Borrowet makes these payments directly, Borrower shall promptly
furnish to Lender receipts evidencing the payments, _

Borrower shall promptly discharge any Lien which has priority over this Security Instrument unless Lender has
agreed in writing to suoh lien ot Borrower: (a) agrees in writing to the payment of the obligation scoured by the lien
inva manner acceptable to Lender; (b) contasts in good faith the lien by, or defends against enforcement of the Tien in,
legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; of (2) seams fora
the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security trument. If
Lendet determines that aty part of the Property is subject to a, lien which may attain priority over this Security
Instrument, Lender may give Borrower a notice identifying the lien, Borrower shall satisfy the lien ot take one or
more of the actions set forth above within ten (10) days of the giving of notice. . .

Borrower shall pay to Lender such fees and other chatges aa may now of hereafter be required by regulations of
Lender, and pay or reimburse Tender for all of Lender's fees, coats, and expenses in connection with any full or -
partial release or subordination of this instrutnent or any other transaction affecting the property.

Fage 2 of 6
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 14 of 33

§, Hazard or Property Insurance. Borrower shall keep the improvements now existing of hereafter erected
on the Property insured against losa by fire, hazatds included within the term “extended coverage" and any other
hazards, including floods or flooding, for which Lender requites insurance. This insurance shall be maintained in the
amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by Borrower
subject to Lender's approval which shall not be unreasonably withheld, If Borrower fails to maintain coverage
described above, at Lender's option Lender may obtain coverage to protect Lender's tights in the Property pursuant
to paragraph /.

"All ingurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
mortgagee clause, Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower stiall
promptly give to Lender all receipts of paid premiums and renewal notices. Tn the event of loss, Borrower shall give

prompt notice to the insutance carriet and Lender, Lender may make ptoof of loss if not made promptly by
orrawer,

Unless Lender and Borrower otherwise agree int writing, insurance procacds shall be applied to restoration or
repair of the Property damaged, if the restoration or repair is economically feasible and Lender's acourity is not
lersoned, [f the restoration by repair is lot economically feasible or Lender's security would be lessened, the
insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or nat then due, with
any excess paid to Borrower. tf Borrower abandons the Property, ot does not answer within thirty (30) days a notice
from Lender that the insurance catrier has offered to settle a claim, then Lender may collect the msurance proceads.
Lender may use the proceeds to repair or restore the Property or fo pay sums secured by this Secutity Instrument,
whether or not then due. The thirty (30) day period will begin when the notice is given.

Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
extend of postpone the due date of the monthly payments teferred to itt paragraphs { and 2 or change the amount af
the payments. If after acceleration the Property is acquired by Lender, Borrawer's right to any insurance policies and
proceads resulting from damage to the Property prior to the acquisition shall pass ta nder to the extent of the sums
secured by this Scourity Instrument immediately pice to the acquisition.

6. ‘Preservation, Maintenance, and rotection of the Property; Borrower's Loan Application;
Leaseholds. Borrower shall not destroy, damage or impait the Property, allow the Property to deteriorate, or
commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
by Lendet, Borrower shall comply with all laws, ordinanees, and regulations affecting the Property. Borrower shall
be in default if any forfeiture action or proceeding, whether civil ox cHiminal, is begun that m Lender's good faith
judgment could regult in forfeiture of the Property or otherwise tnaterially impair the lien created by this Security
Ynatrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to be
dismissed with a ruling that, in Lender's good faith determination, precludes forfeiture af the Borrower's interest in
the Property or other material inpairment of the lien created by this Security Instrurnent or Lender's security interest.
Borrower shall also be in default if Borrower, during the loan application process, gave materially false ot inaccurate
information or statements to Lender (or failed to provide Lender with any material information) in connection with
the loan evidenced by the Note. If this Security Instrument is ort a Jeasshold, Borrower shall comply with all the
provisions of the lease. If Borrower acquires fo title to the Property, the leasehold and the fee title shall not merge
unless Lender agrees to the merger in writing,

7, Protection of Lender's Rights in the Property. If Borrower fails to perform the covenants and agreements
contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in the
Property (such as a proceeding in banlruptey, probate, for condemtiation or forfeiture or to enforce laws. or
regulations), then Lender may do and pay for whatever is necessary to protect the value of the Property and Lendet's |
tlehts in the Property. Lender's actions may include paying any sums secured by a lien which has priority ovet this
Security Instrument, appeating in court, paying reasonable attorneys! fees and entering on the Property to make
repairs, Although Lender may take action utider this patagraph 7, Lender is not required to do sa.

Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrawer secured by
this Security Inatrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
interest from the date of disbursement at the Note rate and shall be payable, with interest, upomt riotice from Lender to
Borrower requesting payment.

§. Refinancing, Lf at any time it shall appear to Lender that Borrower nay be able to obtain a Jaan from a
responsible cooperative or private credit source, at reasonable rates and terms for loans for similar purposes,
Borrower will, upon the Lender's request, apply for ard accept such loan in sufficient amount to pay the note and atty
indebtedness secured hereby in full, .
~ "9, Inspection. Lendet or its agent may make reasonable entries ypon and inspections of the Property. Lender
shall give Borrower notice at the time of of prior to an inspection specifying reasonable cause for the inspection.

10. Condemnation. The pracceds of any award or claim for damages, diract or consequential, in connection
with any condemmation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
hereby assigned and shail be paid to Lender. In the event of a total taking of the Property, the proceeds shall be
applied to the sums secured by this Security Instrument, whether or not ther due, with any excess paid to Borrower.
Th the event of a partial taking of the Property in which the fair market value of the Property immediately before the
taking is equal to or greater than the atnount of the sums secured by this Security Instrument immediately before the
taking, unless Borrower and Lender otherwise agree in writing, the guts secured by this Security Instrument shall be

Page 3 of 6
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 15 of 33

reduced by the amount of the procetds multiplied by the following fraction: (a) the total amount of the sums secured
immediately before the taking, divided by (b) the fair market value of the Property immediately before the taking,
Any balance shall be paid to Borrower. fn the event of a partial taking of the Property in which the fhir market value
of the Property immediately before the taking is less than the amount of the sums secured hereby immediately before
the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law otherwise provides, the
proceeds shall be applied to the ums secured by this Security Instrument whether or not the sums are then due.

If the Property is abandoned by Borrower, ot if, after notice by Lender to Borrower that the condernor offers to
make an award or settle a claim for damages, Bortower fails to respond to Lender within thirty (30) days after the
date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, cither to restoration or
repair of the Property or to the surné secured by this Security Instrument, whether or not then due. Unless Lender
and Borrawer otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the .
due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of such payments.

11, Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
modification of amortization of the sums seauted by this Security Instrument granted by Lender to Bortowet and any
successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
succesgora in interest, Lender shall not be required to commence proceedings against any successor in interest or
refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
by reason of any desrand made by the original Borrower or Borrower's successors in interest, Any forbearance by
Lender in exercising any right ot remedy shall not be a waiver of of preclude the exercise of any tight or remedy,

12, Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreeinants
of this Sceurity Instrument shall bind and benefit the éuccessors and assigns of Lender and Borrower, subject to the
provisions of paragraph 16. Borrower's covenants and agreertients shall he joint and several, Any Bortower who ¢G-
signs this Security Tustrument but does not execute the Note: (a) is co-signing this Security Instrument only to
mortgage, grant and convey that Borrower's interest in the Property under the terms of thi Security Instrument, (6) is
_ not peteonally obligated to pay the sums secured by thie Security Instrument; and (c) agrees that Lender and atiy

other Borrower may agree to extend, modify, forbear or make any accommodations with tegard to the terms of this
Security Instrument or the Note without that Borrower's consent.

13, Notices. Any notice to Borrower provided for in this Security tnatrument shall be given by delivering it or
by mailing it by first class mail unless applicable law requires use of another method, The notice shall be directed to
tie Property Address or any other address Borrower deaignates by notice to Lender, Any notice to Lender shall be
given by first class thail to Lender's address stated herein ot any other address Lender designates by notice to
Batrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
Lender when given ag provided in this paragraph.

14, Governing Law; Severability. This Security Instrument shall be governed by federal law. In the event
that any provision or clause of this Scourity Instrument or the Note conflicts with applicable law, such conflict shall
not affect other provisions of this Security Instrument of the Note which can be given effect without the conflicting

rovision. To this end the provisions of this Seourity Instrument and the Note are deolared to be severable. This
i nattument shall be subject to the present regulations of Lender, and to its future regulations tot inconsistent with the
express provisions hereof, All powers and agencies granted in this instrument are coupled with an interest and are
irrevocabte by death ot otherwise; and the rights and remedies provided in this instrument are cumulative to remedies
provided by law.

15. Borrower's Copy, Borrower acknowledges receipt of one conformed copy of the Note and of this Security
Instrument,

16, Transfer of the Property or 8 Beneficial Interest in Borrower. If all of any part of the Property or any
interest in it is eased for a term greater than thres (3) years, leased with, an option to purchase, sold, of traneferted
(or ifa beneficial interest in Borrower is sold of transfered and Borrower is not a natural person) without Lender's
prior written consent, Lender may, at ite option, require immediate payment in full of all sums scoured by this
Security Instrument, .

47, Nondiserimination. If Borrowet intends to sell or tent the Property or any part of it and has obtained
Lender's consent to de so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate for
the gale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of race,
color, religion, s ex, national origin, disability, age, orf amilial status, and (b) Borrower recogmizes as illegal and
heteby disclaims and will not comply with of attempt to enforce atty restrictive covenants on dwelling relating to
race, color, religion, 6x, national origin, disability, age or familial status.

18, Sale of Note; Change of Loan Servicer. The Note or 4 partial interest in the Note (together with this
Seourity Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
in the entity (known as the “Loan Servicer") that collects monthly payments due under the Note and this Secunty
Inatrurment. There also may be one or more changes of the Loan Servicer untelated to 4 sale of the Note, If there is a
change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
above and applicable law, The notice will state the name and address of the new Loan Servicer and the address to
which payments should be made,

Page 4 of 6

 
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 16 of 33

19, Uniform Federal Non-Judicial Foreclosure, Ifa uniform federal non-judicial foreclosure law applicable
- to foreclosure of this security instrument is enacted, Lender shall have the option ta foreclose this instrument in
accordanee with such federal procedure, ‘

20. Havardous Substances. Borrower shall not catise or permit the presetice, use, disposal, storage, or release
of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, OF
storage on the Property of small quantitles of azardous substances that ate generally recognized to be appropriate to
normal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyotte else to do,
anything affecting the Property that is in violation of any federal, state, or local environmental law or regulation.

Hotrower shall promptly give Lender written notice of any investigation, claim, demand, lawauit or other action
by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
environmental law or regulation of which Borrower has actual knowledge. If Borrower leams, or is notified by any
governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting the
Property is necessary, Borrowet shall promptly take all necessary tetedia) actions in accordance with applicable
etivirontental law and regulations.

As used in this paragraph “hazardous substaiices" are those substatices defined as toxic or hazardous substances
by environmental law and the following substances: gasoline, kerosene, other flammable of toxic petroleum
products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
radioactive materials. As used in this paragtaph, “environmental law" means federal laws and yeguiations and laws
and regulations of the jurisdiction where the Property is located that relate to health, safety or environmental
protection.

31, Cross Collateralization. Default hereunder shail constitute default under any other real estate security
instrument held by Lender and executed or assumed by Bartawer, and default under any other auch security
ingtrament shall constitute default hereurider,

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

42, SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument of secured
by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any one of the -
parties named as Bottower be discharged in bankruptcy or declared an insolvent or make an assigntnent for the
benefit of creditors Lender, at its option, with or without notice, may: (a) declare the entire amount unpaid under the
nate and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of Borrower
incur and pay reasonable expetiees for repair or tnaintenance of and take possession of, operate o7 tent the property,
(c) upon application by it and production of this instrument, without other evidence and without notice of hearing of
said application, have a receiver ap ointed for the property, with the usual powers of receivers in like cages, (4)
foreclose this instrument aa provide hercin or by law, and (¢) enforce any and all other rights and remedies provided
herein or by present or future laws.

23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
expenses incident to enforcitig ot complying with the provisions hereof, (b) any prior liens required by law or a
competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lender secured hereby, (d)
inferior liens of record required by law or a competent court to be so paid, (¢) at Lender's option, any other
indebtedness of Bomower owing to Jender, and (f) any balanee to Borrower. At foreclosure or other sale of all or
any part of the property, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of the
purchase price by crediting such amount on any debts of Botrower owing ta Lender, in the order prescribed above.

24, Borrower agrees that Lender will not be bound by any present ot future laws, (a) providing for valuation,
appraisal, homestead or exemption of the property, (b) prohibiting maintenance of an action for a deficiency
judgment or limiting the amount thereof or the time within which such action must be brought, (c) prescribing any
other statute of limitations, or (d) limiting the conditions which Lender may by regulation i nmpose, including the
interest tate it may chatge, as 4 condition of approving a transfer af the property to a new B orrower, Barrower
expressly waives the benefit of any guch State laws, Borrower hereby relinquishes, waives, and conveys all rights,
inchoate or consummate, of descent.

25, Upon default by Borrower as aforesaid, Lender may foreclose this instrument as authorized ar permitted by
the laws then existing of the jurisdiction where the property ia situated and of the United States of America, oft terms
and conditions satisfactory to Lender, including but fot limited to foreclosure by (a) statutory pawet of gale, or (4)
advertisement and sale of the property at public auction fo the highest bidder in one or mote parcels at Lender's
option and at the time and place and in the manner and after such tiotice and on terins required by statute ot
determined by Lender if not contraty to statute, or (c) written agreement hereafter made between Borrower and
Lender,

26, COAL AND RIGHT OF SUPPORT. THIS DOCUMENT MAY NOT SELL, CONVEY, TRANSFER,
INCLUDE, OR INSURE THE TITLE TO THE COAL AND RIGHT OF SUPPORT UNDERNEATH THE
SURFACE LAND DESCRIBED OR REFERRED TO HEREIN: AND THE OWNER OR OWNERS OF SUCH
COAL MAY HAVE THE COMPLETE LEGAL RIGHT TO REMOVE ALL SUCH COAL, AND IN THAT
CONNECTION. DAMAGE MAY RESULT TO THE: SURFACE OF THE LAND AND ANY HOUSE,
BUILDING, OR OTHER STRUCTURE ON OR IN SUCH LAND. THE INCLUSION OF THIS NOTICE DOES

Page 3 of 6
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 17 of 33

NOT ENLARGE, RESTRICT OR MODIFY ANY LEGAL RIGHTS OR ESTATES OTHERWISE CREATED,
TRANSFERRED, EXCEPTED OR RESERVED BY THIS INSTRUMENT.

37. Riders to this Security Instrument, If one or more riders are executed by Borrower and recorded together
with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and shall amend
and supplement the covenants and agreements of this Security Instrument as if the rider(s} were a part of this
Security Instrument, [Check applicable box]

CO Condominium Rider C Planned Unit Development Rider f Other(s) [specify]

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenatits contained in pages 1 through 6
of this Security Inatrument and in any rider executed by Borrower and recorded with this Security Instrument

hee gid Lape Ley seal)
Borrowar
MIGUEL, LCERE-LCPEZ, Ae
A ida OC Di btind (sed
Borrower

EL COHGUERA de LOPEZ
ACKNOWLEDGMENT

Signed, sealed, and delivered in the
présence of:

 

 

 

COMMONWEALTH OF PENNSYLVANIA

ose
COUNTY OF { ce Ae }

On the \ aa day of Byan\ , Zora &, before me, a Notary Public in and for said
State and County, personally appeated Vis sieal Vegeg-Legea. am k

S Aner f Nene tate de Nepeds , known (or satisfactorily proved) to me to ba the

person(s) whose nare(s) Ory Be subscribed to the within instrument, and acknowledged to me that

atte executed the same fot the purposes therein contained,

 

  
 
    

IN WITNESS WHEREOF, I hereunto set my hand 4 fat Aeal.,
My commission expites_ Ayay.ne21 Zaw'R OQ

 

    
 
    
  
      

si
NOTARIAL SEAL ase (Notary Public
NYOIA BRISON, NOTARY PUBLIC PA
KENNETT SQUARE BORD, CHESTER anne
My COMMISSION EXPIRES AUGUST
I certify that the precise res! af the within-named Lender is Washington, D.C.
Witness my hand this _\ iS day of \

_ VA pag _— IT

Agant of Lender

  

(NOTARIAL SEAL).

 
   

%

  

 

    
 

at Comvall Road, Suite 7 , Page 6 of 6
Lebanon, PA 17042-9782 :
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 18 of 33

| EXAUBIT “A”

ALL THAT CERTAIN messuage and lot or land, Situate in the Borough of West Grove, County of
Chester, and State of Pennsylvania, bounded and described as follows, viz:

BEGINNING at a stake in line of land of B. Warren and in the middle of Summit Avenue; thence along
the same South 89 %4 degrees Hast, 50 feet toa stake; thence along land retained by Grantor herein, South
4 degree West 191 feet to a stake; thence along land of Dorsey, North 89 % degrees West, 50 feet to a
stake on line of D. Warren's land above mentioned; thence along the same, North % degree East, 191 feet
to the place of beginning,

BEING UPI #5-4-293.1

BEING the same premises which WENDY Y, COLEMAN N/K/A WENDY Y. BOOKARD AND
RODERICK. W. BOOKARD, JR., WIFE AND HUSBAND, by Indenture bearing date 4/5/2007 and
recorded 4/30/2007 in the Office of the Recorder of Deeds, in and for the County of Chester in Record
Book 7145 page 2108, granted and conveyed unto THOMAS-J. GAMBER, in fee.
 

Case 2:-1+9-cv-03710-ER Docume 1 Filed 08/16/19 Page 19 of 33

Y
RECEIVED
FEB 02 2016

REAMORTIZATION AGREEMENT
| RFMSIFEPS

Account Number , Effective Date
December 11, 2015

The United States of America, acting through the Rural Housing Service,
United States Department of Agxiculture (Lender), is the owner and
holder of a promissory note or assumption agreement (Note) in the
principal sum of $ 185000.00, plus interest on the unpaid principal of

5,37500% per year, executed by MIGUEL LOPEZ -LOPE2 and
HLVIRA OCEGUERA DE LOPEZ , (Borrower) dated April 11, 2008
and payable to the order of the bender. The current outstanding balance
includes unpaid principal, accrued unpaid interest, unpaid advances and
fees. The total outstanding balance is $ 184509.58.

-~ En~conedderation- of the-reamortization of_the-note.or assumption... —...-—— -
Agreement’ and ‘the promises contained in this agreement, the outstanding
balance is capitalized and is now principal to be repaid at 5.37500%
per annum at $. 1112.34 per month beginning January 11, 2016 and on
the list day of each succeeding month until the principal
and interest are paid, except that the final installment of the
entire debt, if not paid sooner, will be due and payable on

April 11, 2041.

Tf the outstanding loan balance prior to reamortization was reduced
by a payment which was later determined to be uncollectible, Rural
Development will charge the account with an amount equal to the
-uncollectible payments. This amount is due and payable on the
effective date it is charged to the account and may accrue interest
at the promissory note rate.

Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to lender on the day monthly payments are due under the Note,
until the Note is paid in full, a sum ("Funds") for : (a) yearly taxes
and assessments which may attain priority over Lender's mortgage or deed
of trust (Security Instrument) as a lien on the secured property
described in the Secuxity Agreement (Property); (b) yearly leasehold
payments or ground rents on the Property, if any; (¢) yearly hazard or
property insurance premiums; and {d) yearly flood insurance premiums, if

 

 

 

any. These items ape Balled "Récrow itéiis." Lendér may, at any time,
collect and hold funds in an amount not to exceed the maximum amount 4
lender for a federally related mortgage loan, may require for Borrower's
escrow account under the federal. Real Estate Settlement Procedures Act
of 1974 as amended from time to time, 12 U.S.C. Section 2601 et seq.
("RESPA"), unless another Law or federal regulation that applies to the
funds sets a lesser amount. Tf so, Lender may, at any time, collect and
hold funds in an amount not to exceed the lesser amount. Lender may
estimate the amount of Funds due on ‘the basis of current data and
reasonable estimates of expenditures of future Escrow Items or otherwise
in accordance with applicable law.

EXHIBIT C

eaeovogot ots 19211000

a

 

 
 

 

Case 2-T3-cv-03710-ER~ Document I Filed OSTO/T9 Page 20.0f 33

fhe funds shall be held by a federal agency, including Lender, or in an
institution whose deposits are insured by a federal agency,
instrumentality, or entity. Lender shall apply funds to pay the Escrow
Items. Lender may not charge Borrower for holding and applying the
Funds, annually analyzing the escrow account, or verifying the Escrow
Items, unless Lender pays Borrower interest on the Funds and applicable
law permits the Lender to make such charge. However, Lender may require
borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless
applicable law provides otherwise. Unless an agreement is made or
applicable law requires interest to be paid, Lender shall not be
required to pay Borrower any interest or earnings on the funds.
Borrower and Lender may agree in writing, however, that interest shall
be paid on the funds.

Lender shall give to borrower, without charge, an annual accounting of
the funds, showing credits and debits to the funds and the purpose for
which each debit to the Funds was made. The funds are pledged as _
additional security for all sums secured by this Security Instrument.

If the Funds held by Lender exceed the amounts permitted to be held by
applicable law, Lender shall account to Borrower for the excess Funds in
accordance with the requirements of applicable law. If the amount of
the Funds held by Lender at any time is not sufficient to pay the Escrow
Items when due, Lender may notify Borrower in writing, and, in such case
Borrower shall pay to Lender the amount necessary to make up the
deficiency. Borrower shall make up the deficiency in no more than
twelve monthly payments, at Lender’s sole diseretion. ,

Upon payment in full of all sums geoured by this Security Instrument,
Lender shall promptly refund to Borrower any Funds held by Lender. If
Lender shall acquire or sell the Property, Lender, prior to the
acquisition or sale of the Property, shall apply any Funds held by
Lender at the time of acquisition or sale as a eredit against the sums
secured by this Security Instrument,

Unless changed by this agreement, all of the terms of the note or
assumption agreement or the instruments that secure them, remain -
unchanged.

1

Upon default in the payment of any one of the above installments or
failure to comply with any of the conditions and agreements contained in
the above-described note or assumption agreement or the instruments
securing it, the Lender, at its option may declare the entire debt
immediately due and payable and may take any other action authorized. to

remedy the default.
pate ({/ 26/46

7

Borrower

 

 
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 21 of 33

" BXBUBIT “A”

ALL THAT CERTAIN messuage and lot or land, Situate in the Borough of West Grove, County of
Chester, and State of Pennsylvania, bounded and described as follows, viz:

BEGINNING at a stake in line of land of B. Warren and in the middle of Summit Avenue; thence along
the same South 89 % degrees East, 50 feet toa stake; thence along land retained by Grantor herein, South
\% degree West 191 feet to a stake; thence along land of Dorsey, North 89 % degrees West, 50 feet to a
stake on line of D. Warren's land above mentioned: thence along the.same, North “4 degree East, 191 feet
to the place of beginning,

BEING UPI #5-4-293.1
BRING the same premises which WENDY ¥. COLEMAN NK/A WENDY Y. BOOKARD AND
RODERICK. W. BOOKARD, JR, WIFE AND HUSBAND, by Indenture bearing date 4/5/2007 and

recorded 4/30/2007 in the Office of the Recorder of Deeds, in and for the County of Chester in Record
Book 7145 page 2108, granted and conveyed unto THOMASJ . GAMBER, in fee.

EXHIBIT D
3
'

Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 22 of 33

Rural Development

Centralized Servicing
Center

4300 Goodfellow

USDA

United States Department of Agriculture

May 12, 2016

CERTIFIED MAIL RETURN RECEIPT REQUESTED
MIGUEL LOPEZ-LOPEZ

ELVIRA OCEGUERA DE LOPEZ
234 W SUMMITT AVE

 

WEST GROVE PA ~— 19390 .

Subject; NOTICE OF ACCELERATION OF YOUR RURAL HOUSING
SERVICE LOAN(S); DEMAND FOR PAYMENT OF THAT DEBT;
NOTICE OF RIGHT TO CURE YOUR DELINQUENCY; NOTICE OF
INTENT TO FORECLOSE; AND NOTICE OF YOUR OPPORTUNITY
TO HAVE A HEARING CONCERNING THIS ACTION

Dear MIGUEL LOPEZ-LOPEZ

ELVIRA OCEGUERA DE LOPEZ
PLEASE TAKE NOTE that note the entire indebtedness due on the
promissory note (s) and/or assumption agreement(s) which evidence the
loan(s) received by you from the United States of America, acting through the
United States Department of Agriculture Rural Housing Service (RHS),
formerly Farmers Home Administration, as set forth below, is now declared
immediately due and payable and demand is hereby made on you to pay this
entire indebtedness. If payment is not made as demanded herein, the RHS intends
to enforce its real estate mortgage(s) given to secure the indebtedness by
foreclosure of its lien(s) on your house.

Account Number(s) Date of Promissory Note Amount

April 11, 2008 $ 185,000.00

This acceleration of your indebtedness is made in accordance with the authority
granted in the above-described instrument(s). The reason(s) for the acceleration of
your indebtedness is (are) as follows:

MONETARY DEFAULT

The balance of the account is unpaid principal in the amount of $§ 183,480.71
and unpaid interest in the amount of § 3,429.84 as of May 12, 2016
plus additional interest accruing at the rate 27,0194 per day thereafter, plus
additional advances to be made by the United States for the protection of its
security, the interest accruing on any such advances, fees, or late charges, and the
amount of subsidy to be recaptured in accordance with the Subsidy Repayment
Agreement,

USDA is an equal opportunity provider and employer.

If you wish te file a Civil Rights program complaint of discrimination, complete the USDA Program Discrimination Complaint Form (PDF),
found online at http://www.aser.usda.gov/complaint_filing_cust.htm!, or at any USDA office, or call (866) 632-9992 to request the form.
You may also write a letter containing all of the information requested in the form. Send your completed complaint form or letter to us by
mail at U.S. Department of Agriculture, Director, Office of Adjudication, 1400 Independence Avenue, S.W,, Washington, D.C. 20250-9410,
by fax (202) 690-7442 or email at program. intake@usda,gov.. ,

EXHIBIT E
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 23 of 33

You have the right to cure your monetary default and stop foreclosure action thereby
reinstating your mortgage by bringing your mortgage account up-to-date at any time from

now up until one hour before the commencement of bidding at the United States Marshal’s
sale,

You may cure your monetary default by paying the total of all the following charges:

e Pay $ 6,002.31 the current delinquency, plus additional payments which.
come due each month following this notice.

¢ Pay any additional foreclosure costs which may include costs of title examination, court
costs, and costs of advertising the foreclosure sale. ,

e Pay any delinquent real estate taxes and show proof that your property is insured with
homeowners insurance.

 

You should contact Centralized Servicing Center where your account is being serviced at
1 (800) 793-8861 or mail your request to PO Box 66827, St. Louis, MO 63166 in order to
obtain the exact amount your account(s) is(are) behind. You may reinstate not more than

three times in any one calendar year.

The payment to cure your monetary default must be paid in cash, cashier’s check or certified
check, made payable to Rural Housing Service and delivered to the Centralized Servicing Center —
at the above address. The payment may also be made to the U.S. Marshal who conducts the sale
up to one hour before the bidding commences.

You are hereby notified that unless the account(s) is (are) paid current and other violations
removed or said indebtedness is paid in full within 30 days from the receipt of the notice, the
United States of America will take action to foreclose. The earliest date on which the United —
States Marshal will sell your property will be approximately 60 days from the date of this letter.
Payment of the indebtedness should be made by cashiers check, or postal money order payable
to the USDA Rural Housing Service and sent to the USDA-Rural Development Centralized
Servicing Center, P.O, Box 790170, St. Louis, MO: 63179-0170.

If you submit to the Centralized Servicing Center any payment insufficient to cure the account in
full or insufficient to pay the entire indebtedness, should you desire to select such option, such
payment WILL NOT CANCEL the effect of this notice. If insufficient payments are received
and credited to your account, no waiver or prejudice of any rights which the United States may

_ have will result and the RHS may proceed as though no such payments had been made.

YOUR RIGHT TO A DISCUSSION WITH RHS- You has the opportunity to discuss this
decision to accelerate your loan(s) with a RHS official or have an administrative appeal hearing
before the foreclosure takes place. This is an opportunity to discuss why you believe the United
States is in error in accelerating your loan(s) and proceeding with foreclosure. If you desire to
have an informal discussion with an RHS official or have any questions concerning this decision
or the facts used in making this decision, you should contact this office in writing, The request

_ for an informal discussion must be sent to the undersigned no later than 05/27/2016

Requests which are postmarked by the U.S. Postal Service on or before that date will be
considered as timely received. You also have the right to an administrative appeal hearing with a
hearing officer instead of, or in addition to, an informal discussion with this office. If you
request an informal discussion with an RHS official, and this does not result in a decision in

 
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 24 of 33

which you concur, you will be given a separate time frame in which to submit your request for
an administrative appeal. [See the attachment for your appeal rights.]

YOUR RIGHT TO AN ADMINISTRATIVE APPEAL HEARING- If you do not wish to
have an informal discussion with an RHS official as outlined above, you may request an
administrative appeal with a member of the National Appeals Division Area Supervisor, no later
than (30) days after the date on which you received this notice. Requests which are postmarked
by the U.S. Postal Service on or before that date will be considered as timely received as
requesting an administrative appeal. Please include a copy of this letter with your request.

If you fail to comply with the requirement outlined, the United States plans to proceed with
foreclosure. You may avoid foreclosure by (1) refinancing your RHS loan(s) with a private or
commercial lender or otherwise paying your indebtedness in full; 2) selling the property for its
fair market value and applying the proceeds to your loan(s);(3) transferring the loan(s) and
property to an eligible applicant with RHS approval; ot (4) conveying the property to the
Government with RHS approval. Please contact our Centralized Servicing Center office at 1-
800-793-8861, if you desire to satisfy your loan(s) by one the above methods.

You cannot be discriminated against in a credit transaction because of your race, color, religion,
national origin, sex, marital status, handicap, or age (if you have the legal capacity to enter into a
contract), You cannot be denied a loan because all or part of your income is from a public
assistance program. If you believe you have been discriminated against for any of these reasons,
you should write to the Secretary of Agriculture, Washington, D.C. 20250. ,

You cannot be discriminated against in a credit transaction because you in good faith exercised
your rights under the Consumer Credit Protection Act. The Federal Agency responsible for
seeing this law is obeyed is the Federal Trade Commission, Washington, D.C. 20580.

For questions regarding your account, please call Risk Management toll free at 1-800-793-8861
ot TDD 1-800-438-1832, 7:00 AM to 5:00 PM, Monday through Friday, Central Time. Please
refer to your Account Number when you write or call us. Thank You.

UNITED STATES OF AMERICA
BY

 

Thomas B. Herron, Director, Default Management Branch

Date: May 12, 2016
Attachment _
cc: State Office

This letter was mailed certified and regular mail on May 12, 2016
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 25 of 33

Rural Development

Centralized Servicing
Center

4300 Goodfellow

USDA

United States Department of Agriculture

May 12, 2016
CERTIFIED MAIL RETURN RECEIPT REQUESTED
MIGUEL LOPEZ-LOPEZ .

ELVIRA OCEGUERA DE LOPEZ
234 W SUMMIT AVE

 

WEST GROVE PA 19390

Subject: NOTICE OF ACCELERATION OF YOUR RURAL HOUSING
SERVICE LOAN(S); DEMAND FOR PAYMENT OF THAT DEBT;
NOTICE OF RIGHT TO-CURE YOUR DELINQUENCY; NOTICE OF
INTENT TO FORECLOSE; AND NOTICE OF YOUR OPPORTUNITY
TO HAVE A HEARING CONCERNING THIS ACTION

Dear MIGUEL LOPEZ-LOPEZ

ELVIRA OCEGUERA DE LOPEZ .
PLEASE TAKE NOTE that note the entire indebtedness due on the
promissory note (s) and/or assumption agreement(s) which evidence the
loan(s) received by you from the United States of America, acting through the
United States Department of Agriculture Rural Housing Service (RHS),
formerly Farmers Home Administration, as set forth below, is now declared
immediately due and payable and demand is hereby made on you to pay this
entire indebtedness. If payment is not made as demanded herein, the RHS intends
to enforce its real estate mortgage(s) given to secure the indebtedness by
foreclosure of its lien(s) on your house.

Account Number(s) Date of Promissory Note Amount

a . April 11,2008 $ 185,000.00

This acceleration of your indebtedness is made in accordance with the authority
granted in the above-described instrument(s). The reason(s) for the acceleration of
your indebtedness is (are) as follows:

MONETARY DEFAULT

The balance of the account is unpaid principal in the amount of $ 183,480.71

and unpaid interest in the amount of $ 3,429.84 as of May 12, 2016

plus additional interest accruing at the rate 27.0194 per day thereafter, plus
additional advances to be made by the United States for the protection of its
security, the interest accruing on any such advances, fees, or late charges, and the -
amount of subsidy to be recaptured in accordance with the Subsidy Repayment
Agreement.

USDA Is an equal opportunity provider and employer.

If you wish to file a Civil Rights program complaint of discrimination, complete the USDA Program Discrimination Complaint Form (PDF),
found online at http://www. ascr.usda.gow/complaint_filing_cust. html, of at any USDA office, or call (866) 632-9992 to request the form.
You may also write a fetter containing alll of the information requested in the form. Send your completed complaint form or letter to us by
mail at U.S, Department of Agriculture, Director, Office of Adjudication, 1400 Independence Avenue, S.W., Washington, D.C, 20250-8410,
by fax (202) 680-7442 or email at program. intake@usda.gov.
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 26 of 33

You have the right to cure your monetary default and stop foreclosure action thereby
reinstating your mortgage by bringing your mortgage account up-to-date at any time from

now up until one hour before the commencement of bidding at the United States Marshal’s
sale. ;

You may cure your monetary default by paying the total of all the following charges:

e Pay $ 6,002.31 the current delinquency, plus additional payments which
come due each month following this notice.

e Pay any additional foreclosure costs which may include costs of title examination, court
costs, and costs of advertising the foreclosure sale.

e Pay any delinquent real estate taxes and show proof that your property is insured with
homeowners insurance.

 

You should contact Centralized Servicing Center where your account is being serviced at
1 (800) 793-8861 or mail your request to PO Box 66827, St. Louis, MO_ 63166 in order to
obtain the exact amount your account(s) is(are) behind. You may reinstate not more than
three times in any one calendar year.

The payment to cure your monetary default must be paid in cash, cashier’s check or certified
check, made payable to Rural Housing Service and delivered to the Centralized Servicing Center
at the above address. The payment may also be made to the U.S. Marshal who conducts the sale
up to one hour before the bidding commences.

 

You are hereby notified that unless the account(s) is (are) paid current and other violations
removed or said indebtedness is paid in full within 30 days from the receipt of the notice, the
United States of America will take action to foreclose. The earliest date on which the United
States Marshal will sell your property will be approximately 60 days from the date of this letter.
Payment of the indebtedness should be made by cashiers check, or postal money order payable
to the USDA Rural Housing Service and sent to the USDA-Rural Development Centralized
Servicing Center, P.O. Box 790170, St. Louis, MO 63179-0170.

If you submit to the Centralized Servicing Center any payment insufficient to cure the account in
full or insufficient to pay the entire indebtedness, should you desire to select such option, such
payment WILL NOT CANCEL the effect of this notice. If insufficient payments are received
and credited to your account, no waiver or prejudice of any rights which the United States may
have will result and the RHS may proceed as though no such payments had been made.

YOUR RIGHT TO A DISCUSSION WITH RHS- You has the opportunity to discuss this
‘decision to accelerate your loan(s) with a RHS official or have an administrative appeal hearing
before the foreclosure takes place. This is an opportunity to discuss why you believe the United
States is in error in accelerating your loan(s) and proceeding with foreclosure. If you desire to
have an informal discussion with an RHS official or have any questions concerning this decision
or the facts used in making this decision, you should contact this office in writing. The request
for an informal discussion must be sent to the undersigned no later than 05/27/2016

Requests which are postmarked by the U.S. Postal Service on or before that date will be
considered as timely received. You also have the right to an administrative appeal hearing with a
hearing officer instead of, or in addition to, an informal discussion with this office. If you
request an informal discussion with an RHS official, and this does not-result in a decision in

 
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 27 of 33

which you concur, you will be given a separate time frame in which to submit your request for
an administrative appeal. [See the attachment for your appeal rights.]

YOUR RIGHT TO AN ADMINISTRATIVE APPEAL HEARING- If you do not wish to

_ have an informal discussion with an RHS official as outlined above, you may request an
administrative appeal with a member of the National Appeals Division Area Supervisor, no later
than (30) days after the date on which you received this notice. Requests which are postmarked
by the U.S. Postal Service on or before that date will be considered as timely received as
requesting an administrative appeal. Please include a copy of this letter with your request.

If you fail to comply with the requirement outlined, the United States plans to proceed with
foreclosure. You may avoid foreclosure by (1) refinancing your RHS loan(s) with a private or
commercial lender or otherwise paying your indebtedness in full; (2) selling the property for its
fair market value and applying the proceeds to your loan(s);(3) transferring the loan(s) and
property to an eligible applicant with RHS approval; or (4) conveying the property to the
Government with RHS approval. Please contact our Centralized Servicing Center office at 1-
800-793-8861, if you desire to satisfy your loan(s) by one the above methods.

You cannot be discriminated against in a credit transaction because of your race, color, religion,
national origin, sex, marital status, handicap, or age (if you have the legal capacity to enter into a
contract), You cannot be denied a loan because all or part of your income is from’a public
assistance program. If you believe you have been discriminated against for any of these reasons,
you should write to the Secretary of Agriculture, Washington, D.C. 20250.

You cannot be discriminated against in a credit transaction because you in good faith exercised
your rights under the Consumer Credit Protection Act. The Federal Agency responsible for
seeing this law is obeyed is the Federal Trade Commission, Washington, D.C. 20580.

For questions regarding your account, please call Risk Management toll free at 1-800-793-8861
or TDD 1-800-438-1832, 7:00 AM to 5:00. PM, Monday through Friday, Central Time. Please
refer to your Account Number when you write or callus; Thank You.

UNITED STATES OF AMERICA
BY

 

Thomas B. Herron, Director, Default Management Branch

Date: May 12, 2016
Attachment
cc: State Office -

This letter was mailed certified and regular mail on May 12, 2016
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 28 of 33
Date:June 13, 2019

Act 91 Notice*

La Notificacién de Acto 91%

Save Your Home From Foreclosure

This is an official Act 91 Notice. You are receiving this notice because Pennsylvania law
requires mortgage lenders to send it to homeowners facing foreclosure. This notice contains important
legal information about your rights and how you can save your home. YOU MAY BE ELIGIBLE
FOR STATE FUNDED ASSISTANCE from the Homeowner’s Emergency Mortgage Assistance
Program (HEMAP), a program of the Pennsylvania Housing Finance Agency (PHFA).

CALL A COUNSELING AGENCY FOR A MEETING.
APPLYING FOR HEMAP MAY TEMPORARILY STOP A FORECLOSURE ACTION.

To apply, you must have a face-to-face meeting with a HEMAP-approved Consumer Credit
Counseling Agency within 33 days of the date of this notice. This meeting is free and is the only way
to apply for HEMAP. A list of approved Counseling Agencies is attached. A list is also available at
http://www.phfa.org/counseling/hemap.aspx. If after speaking with a Counseling Agency you have
further questions about HEMAP, please call 1 (800) 342-2397. Individuals with hearing impairment
may call 711 (RELAY).

To make sure you meet the deadline, please call a Counseling Agency immediately to schedule
a face-to-face meeting. Take this entire Act 91 Notice, including the attached Account Summary, with
you to your face-to-face meeting. A counselor can:

e Help you apply for HEMAP and explain how the program works.

e Talk with your lender about a loan modification or other repayment plan.

e Explain possible options to avoid foreclosure such as loss mitigation, refinancing your loan,
selling or transferring your property to a third party or having a third party cure the delinquency
on your behalf through a short sale or assumption of mortgage.

e Provide referrals for other assistance, programs or services.

e Explain other rights you may have, including your right to assert the non-existence of the debt
and any other defenses you may have.

Even if you miss the deadline, you may still apply for HEMAP, but a late HEMAP application
will not stop your lender from foreclosing. However, if your application is approved, a HEMAP
assistance loan will bring your mortgage current and stop the foreclosure. HEMAP may also
temporarily help you make future mortgage payments.

Alternatively, you may save your home from foreclosure by curing your default. That means
paying your lender all amounts currently due, including reasonable late charges, attorney fees and
other costs and by otherwise fulfilling your mortgage obligations. You may cure the default at any time
up to one hour before a Sheriff's Sale, up to three times in any calendar year.

If you have filed a petition in bankruptey, this notice is provided for informational purposes
only and is not an attempt to collect a debt. If you are protected by a bankruptcy filing you may still
apply for HEMAP assistance.

*CONSULTE AL DORSO LA TRADUCCION DE ESTA NOTIFICACION IMPORTANTE, O
LLAME AL 1.800.342.2397.

Acr 91 NoTICE PAGE 1
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 29 of 33
Fecha: June 13, 2019

Notificacion sobre la Ley 91*
Act 91 Notice*

Salve a su Hogar de la Ejecucién Hipotecaria

La presente es una notificacién oficial sobre la Ley 91. Usted esta recibiendo esta notificacién
porque la ley de Pennsylvania requiere que los prestamistas hipotecarios la envien a los propietarios de
viviendas que se encuentren enfrentando una ejecucion hipotecaria. Este aviso contiene informacién legal
importante acerca de sus derechos y de lo que puede hacer para salvar su hogar. ES POSIBLE QUE SEA
ELEGIBLE PARA OBTENER AYUDA CON FONDOS ESTATALES del Programa de Asistencia
de Emergencia Hipotecaria para Duefios de Hogares (HEMAP, por sus siglas en inglés), un programa de
la Agencia de Financiamiento de Hogares de Pennsylvania (PHFA, por sus siglas en inglés).

LLAME A UNA AGENCIA DE ASESORAMIENTO PARA CONCERTAR UNA REUNION.
LA SOLICITUD PARA EL HEMAP PUEDE DETENER DE FORMA TEMPORARIA LA
EJECUCION DE UNA HIPOTECA.

Para presentar su solicitud, debe celebrar una reunién presencial con una Agencia de Asesoria
Crediticia para el Consumidor aprobada por el HEMAP, antes de que transcurran 33 dias, a partir de la
fecha de esta notificacién. Esta reunion es gratuita y es la nica manera de solicitar el HEMAP. Se adjunta
una lista de Agencias de Asesoria aprobadas. También puede encontrar una lista en
http://www.phfa.org/counseling/hemap.aspx. Si luego de hablar con una Agencia de Asesoria tiene
alguna pregunta sobre el HEMAP, por favor Ilame al 1 (800) 342-2397. Las personas con discapacidades
auditivas pueden llamar al 711 (RELE).

Con el fin de asegurar que cumpla con el plazo, por favor Ilame a una Agencia de Asesoria y
programe una reunion presencial de inmediato. Lleve esta Notificacién sobre la Ley 91, junto con el
Resumen de Cuenta adjunto, a su reunién presencial. Un asesor puede:

¢ Ayudarlo a presentar su solicitud al HEMAP y explicarle cémo funciona el programa.

¢ Hablar con su prestamista acerca de una modificacion del préstamo u otro plan de pago.

+ Explicarle las opciones posibles para evitar la ejecucién de la hipoteca, como la mitigacion de
pérdidas, la refinanciacién del préstamo, la venta o transferencia de su propiedad a un tercero,
© que un tercero pague el atraso en su nombre, a través de una venta al descubierto o
asumiendo la hipoteca.

* Derivarlo a otro tipo de asistencia, programa o servicio.

* Explicarle otros derechos que pueda tener, incluido su derecho de reivindicar la no existencia de la
deuda y cualquier otra defensa que tenga.

Incluso si no cumple con el plazo, es posible presentar su solicitud para el HEMAP, pero la
solicitud tardia al HEMAP no impediré que su prestamista ejecute la hipoteca. Sin embargo, si se aprueba
su solicitud, el préstamo de ayuda del HEMAP pondra su hipoteca al dia y detendra la ejecuci6n. El
HEMAP también puede ayudarlo, de manera temporal, a realizar los pagos de hipoteca futuros.

También puede optar por la alternativa de subsanar el incumplimiento para salvar a su hogar de la
ejecucién hipotecaria. Eso significa pagarle a su prestamista todos los montos adeudados a la actualidad,
incluidos los cargos moratorios, los honorarios de abogados y otros costos razonables, y cumplir con sus
obligaciones hipotecarias. Puede subsanar el incumplimiento en cualquier momento, hasta una hora antes
de la subasta judicial, un maximo de tres veces por cada afio calendario.

Si usted ha presentado una solicitud de quiebra, esta notificacién se proporciona solo con fines
informativos y no es un intento de cobrar una deuda. Usted puede solicitar la ayuda del HEMAP, incluso
si esta protegido por una declaracién de quiebra.

*SEE REVERSE SIDE FOR TRANSLATION OF THIS IMPORTANT NOTICE OR CALL 1.800.342.2397.

Act 91 NOTICE PAGE 2

 
Case 2:19-cv-03710-

Your Loan Details:

ER Document1 Filed 08/16/19 Page 30 of 33
Date: June 13, 2019

ACT 91 NOTICE
Account Summary

 

Name(s) on Account:

Miguel Lopez-Lopez and Elvira Oceguera De Lopez

 

Address of Mortgaged Property:

234 W Summit Ave West Grove, PA 19390

 

 

 

Account Number:

 

 

 

 

How to Contact Your Lender:

 

Current Lender or Servicer:

USDA-RD

 

Lender or Servicer Address:

4300 Goodfellow Boulevard Bldg. 105, FC 215 St Louis, MO
63120

 

Lender or Servicer Phone
Number:

FT

 

Contact Person:

Cathy Diederich

 

Phone Number:

ye

 

Fax Number:

ye

 

Email:

cathy.diederich@stl.usda.gov

 

Default Information:

 

Monthly Payments Missed:

February 11, 2016 to June 13, 2019

 

 

Total Amount Past Due:

Principal, Interest & Escrow $61,622.82
Escrow Shortages $11,950.16
Property Inspections $824.29
Interest Charges $57.17
Late Charges $133.47
Reinstatement Total $74,587.91

*Please be aware that fees and costs may continue to accrue
through the duration of the delinquency.

 

 

Act 91 NOTICE

PAGE 3

 
Case 2:19-cv-03710-ER Document1 Filed 08/16/19 Page 31 of 33

Date: June 13, 2019

How to Cure the Default:

 

Within 30 Days of the Date on | Pay $74,587.91, plus any payment and other charges that have
This Notice: | become due to your lender or servicer by cash, cashier's

check, certified check or other means acceptable to both
parties.

 

Send Payment and Make |USDA-RD
Payable to: |PO Box 790170, St. Louis, MO 63179-0170

 

To Cure “Other Default”: | N/A

 

 

Is the Mortgage Assumable? | No

 

 

Act 91 NOTICE

PAGE 4

 
HEMAP CofiSitiee CREE CAMEHTZ ABER! Pave 82 of 3

CHESTER County

Report last updated: 04/04/2019 08:16 AM

Affordable Housing Centers of PA
846 North Broad St

Ist Floor

Philadelphia, PA 19130
215-765-1221

American Credit Counseling Institute (ACCT)
100 Porter Rd

Suite 108

Pottstown, PA 19464

888-212-6741

Budget Counseling Center
247 North Fifth St

Reading, PA 19601
610-375-7866

Clarifi

710 N Lincoln St

Unit 118

Wilmington, DE 19805
215-563-5665

Clarifi

8600 West Chester Pike
Suite 207

Upper Darby, PA 19086
215-563-5665

Clarifi/CCCS of Delaware Valley
770 E Market St

Suite 190

West Chester, PA 19382
215-563-5665

Clarifi/CCCS of Delaware Valley
101 Greenwood Ave

Suite 340

Jenkintown, PA 19046
215-563-5665

Clarifi/CCCS of Delaware Valley
100 Levittown Pkwy

2nd Floor

Levittown, PA 19054
215-563-5665

HACE

167 W Allegheny Ave
2nd Floor

Philadelphia, PA 19140
215-426-8025

American Credit Counseling Institute (ACCT)
603 Swede St

Norristown, PA 19401

888-212-6741

APM - Association of Puerto Ricans on the March
600 W Diamond St

Philadelphia, PA 19122

215-235-6070

Clarifi

1060 Kings Highway North
Suite 315

Cherry Hill, NJ. 08034
215-563-5665

Clarifi

YMCA of Burlington & Camden Counties
302 Commerce Square Blvd

Burlington, NJ 08016

800-989-2227

Clarifi/CCCS of Delaware Valley
1608 Walnut St

10th Floor

Philadelphia, PA 19107
215-563-5665

Clarifi/CCCS of Delaware Valley
7340 Jackson St

Philadelphia, PA 19136
215-563-5665

Clarifi/CCCS of Delaware Valley
1410 West Erie Ave

Office #122

Philadelphia, PA 19140
215-563-5665

Diversified Community Services - Dixon House
1920 South 20th St

Philadelphia, PA 19145

215-336-3511

HACE

4907 Frankford Ave
Philadelphia, PA 19124
215-437-7867
HEMAP CofiitierCHedite€ othivehinig ABerreHYI9 Pave 33 of 33

CHESTER County

Report last updated: 04/04/2019 08:16 AM

Intercultural Family Services, Inc.
4225 Chestnut St

Philadelphia, PA 19104
215-386-1298

New Kensington Community Development Corp
2515 Frankford Ave

Philadelphia, PA 19125

215-427-0350

PathStone Corporation
648 Buena Vista Dr
Kennett Square, PA 19348
610-925-5600

Tabor Community Services, Inc.
308 E King St

Lancaster, PA 17602
717-397-5182 800-788-5062

(Continued...)

Media Fellowship House
302 South Jackson St
Media, PA 19063
610-565-0434

Northwest Counseling Service
6521 North Broad St
Philadelphia, PA 19126
215-324-7500

Phila Council For Community Advancement
1617 John F Kennedy Blvd

Suite 1550

Philadelphia, PA 19103

215-567-7803

Urban League of Philadelphia
121 S Broad St

9th Floor

Philadelphia, PA 19107
215-985-3220
